Citation Nr: 1626489	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-07 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   


REPRESENTATION

Veteran represented by: Matthew D. Hill, Attorney 	


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 30 percent disability rating, effective June 25, 2010.  New and material evidence was then associated with the claims file within one year of the rating decision.  A December 2011 rating decision continued the 30 percent rating for PTSD and the Veteran submitted a notice of disagreement.  In a January 2013 rating decision, the Veteran was assigned a 70 percent rating for the entirety of the appeal.  

The Veteran requested to appear before a decision review officer (DRO) and a member of the Board.  In December 2012 he canceled the DRO hearing and in April 2016 he withdrew his request to appear before a member of the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.704(e).    

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran asserts that he is unemployable due to his service-connected psychiatric disability.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

Since the January 2013 statement of the case, the Veteran and his representative submitted additional evidence, including VA treatment records, a private medical opinion, and private examination report.  In an April 2016 statement, the representative waived regional office consideration.  Moreover, an automatic waiver of AOJ consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the appellant or the appellant's representative.  38 U.S.C.A. § 7105(e)(1) (West 2014); 38 C.F.R. § 20.1304 (2015).  Here, the Veteran's VA Form 9 was received in March 2013.  The Board may properly consider the newly received evidence.  

   
FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has not been productive of total occupational and social impairment.

2.  After resolving reasonable doubt in favor of the Veteran, he has been unemployable as a result of his service-connected disabilities effective June 25, 2010. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating more than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for TDIU based on the Veteran's service-connected disabilities have been met effective June 25, 2010.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating Claim for PTSD 

Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 
  
The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Analysis 

The Veteran contends that he is entitled to a higher rating since his psychiatric symptoms are more severe than currently rated.  

The Veteran does not contend that pertinent records remain outstanding.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the Veteran's Social Security Administration records are not currently associated with the claims file, such records are not necessary to adjudicate the claim.  The Veteran does not assert that such records are pertinent and moreover, the Veteran was afforded Social Security disability benefits prior to the effective date of the grant of service connection for PTSD.  See June 2010 VA treatment record.  Therefore, these records are not relevant to the question regarding the severity of the Veteran's PTSD since the grant of service connection.  Accordingly, a remand for such records is not required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").   
 
Initially, it is important to note that the Veteran's mental health treatment records include a diagnosis of PTSD, as well as other mental disorders.  The Board finds that it is not possible in the instant case to separate the effects of the various conditions.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of PTSD.    

After careful review of the record, the Board finds that the preponderance of the evidence is against a finding that that the Veteran's PTSD approximates a rating in excess of 70 percent for his PTSD.  

VA treatment records dated during the appeal period revealed that the Veteran had sleep impairment, anxiety, hypervigilance, angry outbursts, and nightmares.  An August 2011 VA treatment record described his psychiatric symptoms as moderate. His GAF scores ranged from 41 to 60, which represent moderate to serious symptoms.  The assignment of a 70 percent rating for the entirety of the appeal period adequately contemplates the Veteran's GAF scores and psychiatric symptoms.  

The Veteran was afforded VA examinations in November 2010, September 2011, and December 2012.  The VA examiners considered the Veteran's treatment history, conducted appropriate evaluations of the Veteran, and record examination findings as to the severity of the Veteran's psychiatric symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the Veteran reported that his psychiatric symptoms have put a strain on his marriage, he described a good overall relationship with his family and a group of friends.  He also described volunteer work for his church and exercising at the gym.  The November 2010 examiner stated that the Veteran's symptoms vary in severity from mild to severe and include isolative behaviors, depressed mood, intrusive memories, hypervigilance, and sleep difficulties.  Significantly, the examiners did not conclude that the Veteran has total occupational and social impairment due to PTSD signs and symptoms.  

The Veteran submitted a private psychiatric evaluation and medical opinion in May 2013.  The evaluator reviewed the VA treatment records and found that the Veteran had chronic sleep impairment, near-continuous panic or depression, anxiety, depressed mood, disturbances of mood and motivation, inability to establish and maintain effective relationships, and suicidal ideations.  The evaluator stated that the Veteran had deficiencies in most areas due to his psychiatric symptoms.  He did not find that the Veteran had total occupational and social impairment.  

Given the fact that the Veteran submitted a May 2013 private medical examination report and additional VA treatment records, a remand for an additional VA psychiatric examination is not required as the Board has sufficient evidence to determine the current severity of the Veteran's psychiatric symptoms.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptoms approximate a rating in excess of 70 percent for his PTSD.  The competent medical evidence of record has demonstrated moderate to severe psychiatric symptoms, but not symptoms of such severity to result in total occupational and social impairment.  Although the Veteran described suicidal ideations and that his psychiatric symptoms put a strain on his marriage, the evidence reveals that he is not in persistent danger of hurting himself and that he maintains some effective social relationships.  As such, the Veteran's overall disability picture does not more closely approximate a 100 percent schedular rating.  In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a 100 percent rating, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).       

TDIU Claim 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to TDIU arose with the Veteran's initial rating claim for PTSD and is within the Board's jurisdiction. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

Here, the Veteran is in receipt of a 70 percent rating for PTSD, a 10 percent rating for tinnitus, and a noncompensable rating for hearing loss of the left ear.  Thus, the Veteran meets the schedular requirement under 4.16(a) for the entirety of the appeal period.  

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran has not worked during the appeal period and he contends that he is unemployable as a result of his service-connected PTSD.  He contends that he could not complete his duties as a pastor due to his PTSD since he could not interact with other individuals and his ability to concentrate was impaired.  See April 2014 VA Form 21-8940 and May 2013 opinion.

The evidence of record reveals that the Veteran has a work history of being a driver and a pastor and that he has a high school education.  He has not had any additional education or job training.  See April 2014 VA Form 21-8940.  
  
In May 2013, the Veteran submitted an examination report and medical opinion from a private doctor.  The doctor stated that the Veteran had significant occupational deficiencies due to inability to establish and maintain effective relationships, difficulty in establishing and maintaining effective work and social relationships, significant anger problems, impaired impulse control, and near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  The doctor further stated that the Veteran is unemployable and unable to maintain or sustain a substantially gainful occupation.  After review of the claims file and interview of the Veteran, the doctor stated that the Veteran's intrusive recollections and anger problems make the Veteran incapable of working, even in unskilled work.  

The Board finds this private May 2013 medical opinion to be highly probative.  The private doctor considered the Veteran's particular work history and the impact of his psychiatric disability on his ability to maintain interpersonal relationships in a work environment as a pastor.           

Moreover, a November 2010 VA examination report indicates that the Veteran's service-connected hearing loss of the left ear and tinnitus make it difficult for him to understand conversations with other individuals.  

The Board finds the statements that his service-connected disabilities impact his ability to hear conversations, concentrate, interact with other individuals, and maintain an effective work relationship to be competent and credible in light of the entirety of the medical evidence of record.  

Given his difficulty hearing conversations, trouble concentrating, and inability to establish and maintain work relationships, along with his particular education and work experience, the Board finds that the Veteran is excluded from performing a physical or sedentary employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question).  Thus, the evidence of record shows that he is entitled to an award of TDIU based on his service-connected disabilities for the entirety of the appeal.  An effective date of June 25, 2010 is the earliest date that can be awarded given that the Veteran's service-connected disabilities were granted effective June 25, 2010.  


ORDER

A schedular rating in excess of 70 percent for PTSD is denied.  

Effective June 25, 2010, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the law and regulations governing payment of monetary benefits.  




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


